In The
              Court of Appeals
Sixth Appellate District of Texas at Texarkana


                  No. 06-13-00165-CR



       THEODORE RICHARD WREN, Appellant

                            V.

           THE STATE OF TEXAS, Appellee



          On Appeal from the 6th District Court
                Lamar County, Texas
                Trial Court No. 24703




       Before Morriss, C.J., Carter and Moseley, JJ.
        Memorandum Opinion by Justice Moseley
                                 MEMORANDUM OPINION
        Theodore Richard Wren has attempted to appeal from his convictions on five separate

counts of possession of child pornography. We have examined the trial court’s certification of

right of appeal, which certified this to be a plea bargain case in which Wren has no right of

appeal. By letter dated July 30, we informed appellant of this potential jurisdictional defect and

afforded him ten days in which to respond and to show this Court how it has jurisdiction over the

appeal. We have received no response.

        Rule 25.2 of the Texas Rules of Appellate Procedures provides,

        In a plea bargain case—that is, a case in which a defendant’s plea was guilty or
        nolo contendere and the punishment did not exceed the punishment recommended
        by the prosecutor and agreed to by the defendant—a defendant may appeal only:
                (A)      Those matters that were raised by written motion filed and ruled on
        before trial, or
                (B)      after getting the trial court’s permission to appeal.

TEX. R. APP. P. 25.2(a)(2). Further, this Court is required to dismiss an appeal if, as in this case,

the trial court’s certification indicates that there is no right of appeal. See id.

        Because the trial court certified that Wren has no right of appeal and because the record

before us contains nothing to suggest that the certification is incorrect, see Dears v. State, 154
S.W.3d 610, 615 (Tex. Crim. App. 2005), we must dismiss the appeal. See TEX. R. APP. P.

25.2(d).




                                                    2
      We, therefore, dismiss this appeal for want of jurisdiction.




                                            Bailey C. Moseley
                                            Justice

Date Submitted:      August 26, 2013
Date Decided:        August 27, 2013

Do Not Publish




                                               3